        
EXHIBIT 10-10


TEGNA Inc.
2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010)
Amendment Number 5


Effective as of the date TEGNA Inc. spins off Cars.com Inc. as a separate,
publicly traded company, pursuant to Section 16 of the TEGNA Inc. 2001 Omnibus
Incentive Compensation Plan (Amended and Restated as of May 4, 2010), as amended
(the “Plan”), TEGNA Inc. hereby amends the Plan, as follows:
1.Article 1 is amended by adding following new Section 1.5 to the end thereof:


1.5    Effect of Spin-off of Cars.com Inc.


In 2017, the Company spun off Cars.com Inc. as a separate, publically traded
company (the “Cars.com Spin-off”). Pursuant to the Employee Matters Agreement by
and between Cars.com Inc. and the Company (the “Employee Matters Agreement”),
Awards granted to certain employees and directors of the Company or its
Affiliates were converted in connection with the Cars.com Spin-off as set forth
in that Agreement. The Employee Matters Agreement sets forth certain rules that
apply with respect to outstanding Awards as of the date of the Cars.com
Spin-off. Such Agreement will be used as an aid in interpreting the terms of the
benefits hereunder. As set forth in the Employee Matters Agreement, Cars.com
Inc., and not the Company, shall be solely responsible for paying certain
adjusted awards resulting from the Cars.com Spin-off.


Notwithstanding any other provision of this Plan or the Cars.com Inc. Omnibus
Incentive Compensation Plan, no Participant shall be entitled to duplicate
benefits under both such Plans with respect to the same period of service or
compensation.


For any employee or director who is employed by or serving as a director of
Cars.com Inc. immediately after the Cars.com Spin-off, the change in employment
or directorship status resulting from the Cars.com Spin-off shall not be
considered a “separation from service”, “retirement”, “cessation of employment”,
“termination of employment”, “termination of employment with the Company”,
“directorship termination”, “retirement from the Board”, “cessation of
employment with the Company or any Affiliate” or similar term.


Notwithstanding any other provision of this Plan, and for avoidance of doubt,
the Cars.com Spin-off shall not be considered a Change in Control hereunder.




{Remainder of page intentionally left blank; signature page follows}





--------------------------------------------------------------------------------

- 2 -






IN WITNESS WHEREOF, TEGNA Inc. has caused this Amendment to be executed by its
duly authorized officer as of May 3, 2017.
TEGNA INC.






By: /s/ Todd A. Mayman
Name: Todd A. Mayman
Title: Executive Vice President, Chief Legal and
Administrative Officer





